On the 5th day of December, 1917, John A. Northrup commenced this action, as plaintiff, against S.L. Lowrey, defendant, in the justice court before T.F. Donnell, a justice of the peace of Oklahoma City district in Oklahoma county, Okla., under the forcible entry and detainer statutes, for restitution of possession of certain real property. In the trial of the cause before the justice of the peace judgment was entered in favor of the plaintiff, and the defendant appealed the cause to the district court of Oklahoma county. When the cause came on for trial in the district court, the court upon its own motion dismissed the appeal, to which ruling the defendant excepted and has prosecuted this appeal to *Page 223 
reverse the judgment of the district court dismissing the appeal.
On the 14th day of November, 1921, the plaintiff in error served a copy of his brief upon the attorney of record for the defendant in error. No brief has been filed on behalf of the defendant in error, and no excuse for such failure has been presented to the court. The brief of the plaintiff in error appears to sustain his assignments of error. In this situation the rule is well established that the court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may reverse the judgment in accordance with the prayer of the petition in error. Frost v. Haley, 63 Okla. 19, 161 P. 1174.
The judgment of the trial court is reversed, and the cause remanded.
HARRISON, C. J., and JOHNSON, MILLER, and NICHOLSON, JJ., concur.